IN THE SUPREME COURT OF THE STATE OF NEVADA


                 DENNIS KIEREN, JR.,                                    No. 68341
                 Appellant,
                 vs.
                 PAM FEIL, LAW LIBRARY
                 SUPERVISOR; MR. ROBERT
                                                                             FILED
                 LEGRAND, WARDEN, LOVELOCK                                   JUL 2 8 2016
                 CORRECTIONAL CENTER; AND
                                                                             TRACIE K LINDEMAN
                 JAMES G. COX, DIRECTOR, NEVADA                          CLER   OF SUPREME COURT

                 DEPARTMENT OF CORRECTIONS,                             BY       •
                                                                                DEPUTY CLERK

                 Respondents.

                                  ORDER OF REVERSAL AND REMAND
                             This is a pro se appeal from an order of the district court
                 denying a petition for a writ of mandamus. Eleventh Judicial District
                 Court, Pershing County; Jim C. Shirley, Judge.
                             Appellant Dennis Kieren, an inmate at Lovelock Correctional
                 Center, filed a pro se petition for a writ of mandamus challenging the
                 denial of notary services because he did not have identification with a
                 signature. Kieren argued that respondent Pamela Feil was erroneously
                 interpreting NRS 240.1655 as only allowing notary services when a person
                 presents identification with a signature. In responding to the petition, the
                 Attorney General reframed the argument as a constitutional challenge to
                 the denial of meaningful access to the courts and argued that the claim
                 was improperly raised in a petition for a writ of mandamus. The district
                 court denied the petition, concluding that the claim should have been
                 raised in a civil rights action. The district court further determined there
                 was no arbitrary and capricious exercise of discretion in denying notary
                 services to Kieren because Feil applied a rule generally applicable to all
                 persons in Nevada. This appeal follows.
SUPREME COURT
     OF
   NEVADA

10) 1947A   el
                      Kieren first argues that the district court erred in determining that
                his claim was improperly raised in a petition for a writ of mandamus and
                should have been raised in a civil rights petition. Kieren argues that he
                did not raise a constitutional violation in his petition. We agree. Our
                review of the record demonstrates that Kieren did not raise a
                constitutional claim but was properly raising a claim involving the prison's
                interpretation of NIBS 240.1655 and the subsequent denial of notary
                services. See Intl Game Tech., Inc. u. Second Judicial Dist. Court, 124 Nev.
193, 197, 179 P.3d 556, 558 (2008) ("A writ of mandamus is available to
                compel the performance of an act that the law requires as a duty resulting
                from an office, trust, or station or to control an arbitrary or capricious
                exercise of discretion."); see also NRS 34.160. 1
                            Kieren next argues that the district court erred in denying his
                claim that Feil has read NRS 240.1655 too narrowly as only allowing for
                notary public services where the individual presents identification with a
                signature. We conclude that the district court's denial of this claim based
                upon the general training Feil received is legally unsound as her training
                is irrelevant and does not address the question of whether Feil has
                arbitrarily and capriciously exercised her discretion by rejecting a notarial
                request where an inmate does not have identification with a signature.
                See State v. Eighth Judicial Dist. Court (Armstrong), 127 Nev. 927, 931-
                32, 267 P.3d 777, 780 (2011) (holding that an arbitrary or capricious


                      1 Kieren  also argues that the district court abused its discretion in
                denying his request to file a reply. While the decision to allow a reply is
                discretionary, see NIBS 34.260, it was an abuse of discretion not to allow a
                reply where the Attorney General reframed the claim raised in the
                petition to exclude it from the ambit of mandamus relief.

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                exercise of discretion is "one founded on prejudice or preference rather
                than reason, or contrary to the evidence or established rules of
                law")(internal citation and quotation marks omitted)The Legislature has
                provided multiple methods by which a notary public may receive
                satisfactory evidence of identity, see NRS 240.1655(4), and the district
                court failed to consider whether any of the other means were available in
                this case.' The district court did not address whether it was feasible for
                the prison to provide Kieren identification with a signature. The district
                court further did not address whether NRS 208.165 provided a viable
                alternative to notarization in this case. Further, because the Attorney
                General's arguments below against issuance of the writ presented factual
                issues (for example, the process and costs of issuing new identification and
                whether there was anyone in prison able to vouch for Kieren's identity),
                we conclude that the district court erred in failing to conduct a hearing on
                the matter. Accordingly, we
                              ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.



                                        Cherry


                                           J.
                Douglas ‘.                                 Gibbons


                      2We are disturbed by the position argued below that every staff
                member is equally unable to affirm the identity of an inmate housed in the
                facility given the plethora of documents available to caseworkers and
                correctional officers regarding an inmate's identity.

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 194Th
                 cc:   Hon. Jim C. Shirley, District Judge
                       Dennis Keith Kieren, Jr.
                       Attorney General/Carson City
                       Pershing County Clerk




SUPREME COURT
      OF
    NEVADA
                                                      4
(0) 1947A mreo